DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 1-10, in the reply filed on August 26, 2022 is acknowledged.

2.	Claims 11-12 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2022.

3.	Claims 1-10 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed August 11, 2021 has been considered and the references therein are of record.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Foreign priority document CN201711421808.7 was received by the Office on 09/21/2022.
 
Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification and claims are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located at paragraphs [0007], [0009], and [0058] of the specification as filed, as well as in present claims 1 and 2.

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 


Claim Objections
7.	Claim 2 is objected to because of the following informalities:  Claim 2 contains numbered method steps (i.e., (1)…, (2)… etc.), which numbers could be confused with claim numbers. It is therefore suggested that applicant amend the numbering of the steps in the claim to instead recite letters (i.e., (a), (b), (c), (d)), so as to avoid potential confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	The claims are drawn to an antibody for detecting blood brain barrier early injury of cerebral ischemic stroke, wherein the antibody only specifically identifies SKLSHIKKMVGDYDR in degradation fragments of an occluding protein, but does not identify the occluding protein at full length. Dependent claims recite product-by-process limitations in how the antibody may be obtained, or else a kit comprising the antibody. Note that the recited amino acid sequence is residues 505-519 of instant SEQ ID NO: 1. The claims are thus directed to a genus of antibodies defined entirely by function (i.e., epitope specificity) but with no defined structure.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art. See MPEP §2163. 
With respect to antibodies, the Federal Circuit has clarified Written Description as it applies to antibodies in the decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
The recitation of an antibody that specifically identifies a particular C-terminal epitope of occludin protein, but not full-length occludin, represents a functional characteristic with no structure. While generically the structure of antibodies is known, the structure of the presently claimed antibodies can vary substantially within the above given claimed recitations. Thus, the genus is highly variant because a significant number of structural differences between genus members is permitted. 
The instant specification teaches the production of four polyclonal antibody preparations raised against four different fragments of occludin protein (see [0058]-[0064]). Of these, only the XW-OCLN-4 is presumed to be raised against the peptide corresponding to residues 505-519 of SEQ ID NO: 1 (i.e., SKLSHIKKMVGDYDR). Figure 2 shows that antibody #1 binds both full length occludin (70 kDa) and a 20 kDa fragment of occludin; antibodies #2, #3 and #4 (XW-OCLN-4) each appear to bind the 20 kDa fragment with limited binding to full length occludin protein. Thus, at best the instant specification provides only one example of species of antibody that falls within the genus of functionally-recited antibodies of the claims.
There are no structures or sequences for any of the disclosed polyclonal antibody preparations, and therefore the specification does not provide any disclosure of a correlation between the structure of an antibody and the ability to recognize one particular epitope of occludin (i.e., residues 505-519 of SEQ ID NO:1) but not another (i.e., full-length occludin protein).   In other words, there does not appear to be a correlation between the binding epitope of an anti-occludin antibody and other functional binding characteristics (i.e., not recognizing full-length protein).
Accordingly, the instant application is lacking sufficient guidance on the structural attributes of an antibody that correlates to the functional requirements of the claimed invention.  Regardless, the relevant art recognizes that diversity of antibodies binding to any particular target antigen or epitope is extremely broad, and therefore there is no way to reasonably predict the structure of the antigen-binding region of an antibody based upon the structure of an antigen or epitope alone (see, for example, Lloyd et al. Protein Eng. Design & Select, 2009, 22(3):159-168; and Edwards et al. J. Mol. Biol. 2003, 334:103-118). Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.
The single example of a polyclonal antibody preparation directed against the claimed peptide sequence therefore does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding or functional properties of the claimed antibodies.  This is exemplified by the Court decision in Abbvie (Abbvie v Janssen, 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions and which bound the target, but in no way allowed one to envisage the unique structure of a competitor’s (Centocor) antibodies which bound the same target but shared only 50% sequence similarity. Additionally, as noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted, emphasis in original).  Therefore, those of skill in the art would not accept a disclosure of the limited anti-occludin antibodies as evidence that the inventor had been in possession of the genus of functionally-recited antibodies presently claimed.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014, Appeal No. 13-1338 at page 26).
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112(a) is severable from its enablement provision.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. The claim(s) recite(s) an antibody that specific identifies a peptide sequence in degradation fragments of occludin protein. The claimed antibody is thus a product of nature because the claimed antibody is not markedly different from its naturally occurring counterpart, i.e., autoantibodies directed against occludin degradation products.
	For example, Vojdani (US 2012/0196299 A1) teaches that autoantibodies directed against occludin fragments are indicators of intestinal and/or blood-brain barrier (BBB) permeability, and their detection can be used in the diagnosis of conditions or diseases associated with excessive BBB permeability, such as in the case of neuroinflammation and/or neuroautoimmunity conditions. Vojdani thus demonstrates that antibodies capable of recognizing degradation products of occludin are naturally occurring products that are present in some human patients. 
This judicial exception is not integrated into a practical application because the claims do not recite anything in addition to the antibody, and therefore do not impose any meaningful limitations on the claimed products. The recitation of “for detecting blood brain barrier early injury of cerebral ischemic stroke” is an intended use of the antibody, and does not impart any structural distinctions on the claimed product compared to its naturally occurring counterpart. Regardless, given that the naturally occurring anti-occludin antibodies are generated in response to the blood brain barrier disruption, it would stand that the naturally occurring antibodies have the same functional characteristics of the presently claimed antibody.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed antibody has no different structural or functional characteristics from their naturally occurring counterparts. The recitation of a kit, for example, does not markedly change the characteristics of the antibody. Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Occludin Polyclonal Antibody product sheet (ThermoFisher Scientific, Catalog #71-1500; hereinafter “ThermoFisher”). 
	Note that the 71-1500 antibody was available commercially at least by 2003, as indicated by the references cited by ThermoFisher that used the antibody for various research purposes.
	Claim interpretation: Present claim 1 is drawn to an antibody for specifically detecting blood brain barrier early injury of cerebral ischemic stroke, wherein the antibody only specifically identifies SKLSHIKKMVGDYDR in degradation fragments of occluding protein, but does not identify the occludin protein at full length. Again note that the peptide sequence recited in the claims is residues 505-519 of SEQ ID NO: 1, which is found within the C-terminal domain of the 522-amino acid occludin protein.
Note that the phrase “for specifically detecting blood brain barrier early injury of cerebral ischemic stroke” is interpreted as an intended use of the antibody. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  
In the instant case, the prior art products are capable of performing the intended use, and thus completely anticipate the claimed products.
With respect to claims 2-5, it is noted that process by which the antibody is produced does not in fact change the claimed product, which is still an anti-occludin antibody.  See MPEP § 2113, which states that:
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly, the broadest reasonable interpretation (BRI) of the present claims is that of an antibody capable of recognizing a fragment of occludin that comprises residues 505-519 of human occludin (SEQ ID NO: 1). 
	ThermoFisher teaches a rabbit polyclonal anti-occludin antibody, 71-1500 (see under “Product Specifications”), which is on point to present claim 3 regarding the host species being a rabbit. The product sheet teaches that the immunogen used to produce the antibody is a fusion protein containing the C-terminal 150 amino acid region of human occludin. The peptide sequence recited in the present claims is comprised by this C-terminal fragment, and therefore the 71-1500 antibody would be expected to recognize and bind a fragment that contains resides 505-519 of SEQ ID NO: 1. As seen on p. 1 of the product sheet, the 71-1500 occludin antibody recognizes fragments of the 65kDa occludin protein, such as the ~23kDa and 53kDa fragments shown in the Western blot. Thus, the 71-1500 antibody taught by ThermoFisher would be capable of identifying degradation fragments of occludin that contain the recited peptide sequence of residues 505-519 of SEQ ID NO: 1. 
	Regarding claims 6 and 10, the recitation of a “kit” does not distinguish the claimed antibody from that of the prior art antibody of ThermoFisher. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (US 2015/0198617 A1).
	Liu et al. disclose anti-occludin antibodies that bind to a C-terminal fragment of the occludin protein, called fragment 2 by Liu, which is residues 320-521 of the human occludin protein. Again, the present peptide sequence of claim 1 is residues 505-519 of instant SEQ ID NO: 1, which is the human 522-aa occludin protein. See also above for claim interpretation regarding the product-by-process claims 2-5. Liu teaches that the antibody may be used to detect the presence of occludin fragments released into a patient’s bloodstream after an ischemic event, which is on point to the intended use recited in present claim 1. See also Fig. 40, which shows the detection of Fragment 2 within patient samples. In particular, Liu indicates that antibody may specifically bind to at least a portion of amino acids 320-521 of occludin (see [0070]), which comprises the instant sequence of residues 505-519 of occludin.
	Regarding claim 3, Liu teaches the use of an anti-occludin antibody that is detected in an assay with a goat anti-rabbit secondary antibody (see [0132]), which means that the anti-occludin antibody is a rabbit antibody.
Liu also teaches and claims kits comprising the disclosed anti-occludin antibody (see claims 12 and 21 at p. 24, and [0072]), which is on point to claims 6-10. The antibody may be immobilized on a substrate (see claim 22 at p. 24). For example, Liu teaches a technique that comprises an occludin antibody coupled to Dynabeads (i.e., a solid phase carrier), used in conjunction with the free occludin antibody not coupled to a substrate (i.e., a detection antibody), and a detectably labeled secondary antibody (RDye 800CW goat anti-rabbit) for performing a Western blot (see [0132]). Liu also discloses that occludin fragments in the blood can be immunoprecipitated using a specific antibody and then detected via ELISA (see [0071]), which would include the use of enzyme-linked antibodies. Such teachings are therefore on point to limitations recited in present claim 7 regarding the components of the kit.
Thus while Liu teaches antibodies that are specific for the C-terminus of occludin, and kits comprising such antibodies, Liu does not explicitly teach that the antibodies do not bind full-length occludin protein, or that the kit comprises a standard antigen small peptide capable of binding to the antibody. Note that the limitations in claim 8 regarding “a use concentration of the antibody coating the solid phase carrier” is again an intended use limitation, and does not structurally distinguish the claimed kit from that of the prior art kit.
However, given that Liu teaches that the detection of cleaved C-terminal fragments of occludin “provides a quick and reliable method for diagnosing BBB disruption, ischemic events, and/or determining the timing thereof in patients” (see [0065]-[0066]) it would have been obvious to one of ordinary skill in the art to have developed an anti-occludin antibody capable of distinguishing the C-terminal fragment from full-length occludin. And in order to perform an ELISA as disclosed by Liu, it similarly would have been obvious to have included a peptide standard to which the anti-occludin antibody binds, such that a standard curve could be generated for use in determining the concentration of occludin degradation fragments in patient samples. The motivation to make and utilize such an anti-occludin antibody and ELISA kit comprising an occludin peptide standard are provided in Liu as discussed above, and would amount to no more than routine laboratory practice to arrive at the claimed antibody and kit as claimed.  Accordingly, the invention of present claims 1-10 is both taught and rendered obvious by the teachings of Liu. 


Conclusion
12.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649